Citation Nr: 0708089	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to hypertension.

3.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to hypertension.

4.  Entitlement to special monthly compensation based on Aid 
and Attendance/Housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.   

The veteran's July 2004 substantive appeal included a request 
for a hearing.  A hearing was scheduled for December 2006 but 
the veteran failed to appear.  He has
offered no good cause for his failure to appear.  He has not 
indicated a desire to re-schedule the hearing.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service (to include as secondary to 
service connected diabetes).    

2.  Cardiovascular disease was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service (to include 
as secondary to hypertension).    

3.  Residuals of a stroke were not manifested during the 
veteran's active duty service or for many years after 
service, nor are they otherwise related to service (to 
include as secondary to hypertension).    

4.  The medical evidence does not show that the veteran's 
service connected disabilities are so disabling as to render 
him unable to care for his daily personal needs or protect 
himself from the hazards and dangers of daily living without 
care or assistance on a regular basis, nor do they confine 
the veteran to his immediate premises. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of a stroke were not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for SMC based upon the appellant's need for 
the regular based on Aid and Attendance/Housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.350(i), 
3.352(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in February 2003.  In April 2003, a duty to assist 
letter was issued to the appellant.  However, this letter 
failed to adequately comply with the VCAA.  An RO rating 
decision was issued in August 2003 and proper VCAA notices 
were sent to the veteran in October 2003 and April 2005.  
These letters effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the October 2003 and April 2005 notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in October 2003 and April 2005 in which it advised 
the appellant what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Moreover, the RO sent the veteran a March 2006 
correspondence that fully complied with the decision in 
Dingess/Hartman.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The first three issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after January 1, 
1947, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).



Hypertension

The veteran alleges that he was diagnosed with high blood 
pressure while he was on active duty but that he never 
received proper treatment for it.

The veteran's service medical records fail to show any 
findings attributed to hypertension.  He underwent 
examinations in April 1956 (entrance examination), August 
1959, May 1971, March 1973, and January 1976 (separation 
examination).  His blood pressure readings were 120/74, 
114/70, 138/74, 136/80, and 124/80 respectively.  All blood 
pressure readings were well within normal limits.  The 
veteran also completed Reports of Medical Histories dated 
April 1956, July 1959, November 1965, May 1971, and January 
1976 (upon separation).  Each time, the veteran indicated (by 
checked box) that he did not have high or low blood pressure.  
He stated in his January 1976 Report of Medical History that 
he was in "good" health.  The physician's summary and 
elaboration of all pertinent data read as follows; "Glasses 
worn 4 years.  Has vision in both eyes.  Eye trouble - 
glasses.  Ear trouble - had tinnitus for 60 days, NS.  Nose 
trouble, colds, and sinusitis - frequent colds, treated, NS.  
Skin disease - dry skin in Summertime, treated at Fort Bliss.  
Reaction to penicillin.  GC, 1974, adequately treated at 
WBAMC.  Items 18 and 19 [regarding operations and hospital 
stays] - as noted. No complications."  No mention of 
hypertension or any other cardiovascular disability is noted.  

The service medical records also contain numerous other blood 
pressure readings taken in conjunction with treatment for 
other conditions.  His blood pressure was 120/90 in November 
1958; 100/76 in March 1975; 110/70 in November 1975; and 
120/82 in April 1976 (one month prior to discharge).  The 
Board cannot find a single elevated blood pressure reading in 
the service medical records.   

Six months after the veteran was discharged, he underwent a 
November 1976 examination (in conjunction with an unrelated 
claim).  His blood pressure was 120/70 (within normal 
limits); and examination of the veteran's cardiovascular 
system yielded normal findings.  

There are no findings attributed to hypertension in the 
service medical records or within one year of discharge from 
service.  As such, service connection on a presumptive basis 
is not warranted.  

Moreover, service connection on a direct basis is not 
warranted inasmuch as there is nothing in the service medical 
records to which a current hypertension disability could be 
causally linked.  

The veteran was diagnosed with hypertension in August 2003 
(approximately 27 years after service), despite the fact that 
the Board cannot find evidence of elevated blood pressure 
readings.  Blood pressure readings in May 2003 were 133/66, 
128/56, and 121/53.  His blood pressure in September 2003 was 
124/66.  His blood pressure reading in November 2003 was 
122/76.  In January 2004, it was 123/66.  In April 2004, it 
was 146/79.  In May 2004, it was 125/73.  All of these blood 
pressure readings are well within normal limits.  

The veteran underwent a VA medical examination in April 2004.  
Again, his blood pressure was within normal limits (146/79).  
The clinician conducted a thorough examination of the veteran 
and his claims file.  He opined that the veteran's 
"cerebrovascular accident, peripheral artery disease and 
hypertension are not secondary to his diabetes."  

The Board finds that there were no findings of hypertension 
in the service medical records.  There was no finding of 
hypertension within one year of the veteran's discharge from 
service.  Finally, there is no evidence that his hypertension 
is secondarily related to his service connected diabetes (or 
any other service connected disability).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension, to include as 
secondary to service connected diabetes, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Cardiovascular disease, to include as secondary to 
hypertension

As previously noted, the service medical records show no 
findings attributed to hypertension or any cardiovascular 
disease.  Moreover, there are no findings attributed to 
hypertension or cardiovascular disease within one year of 
service or for many years thereafter.  As such, the veteran 
cannot be service connected for cardiovascular disease on a 
presumptive basis.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Once again, service connection on a direct basis is not 
warranted inasmuch as there is nothing in the service medical 
records to which a current cardiovascular disease could be 
causally linked.  

The veteran's contention is that his cardiovascular disease 
is secondary to his hypertension.  The representative has 
requested a medical opinion regarding whether or not the 
cardiovascular disease is related to hypertension.  The Board 
notes that such a medical opinion is not necessary.  Such an 
opinion is irrelevant in regards to the veteran's secondary 
service connection claim because the veteran is not service 
connected for hypertension.  Secondary service connection 
allows disabilities which are proximately due to or the 
result of a service-connected disease or injury to be service 
connected.  38 C.F.R. § 3.310.  Without service connection 
for hypertension, any secondary service claims based on 
service connection for hypertension are rendered moot.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for cardiovascular disease, to 
include as secondary to hypertension must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 


Residuals of a stroke (cerebrovascular accident or CVA)

Once again, the service medical records show no findings 
attributed to hypertension or any cerebrovascular disease, to 
include a stroke.  The medical evidence shows that the 
veteran suffered a stroke in 1994 (18 years after service).  
Since there are no findings attributed to any of these 
conditions (hypertension, cardiovascular disease, or stroke) 
within one year of service or for many years thereafter, the 
veteran cannot be service connected for residuals of a stroke 
on a presumptive basis.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Once again, service connection on a direct basis is not 
warranted inasmuch as there is nothing in the service medical 
records to which current residuals of a stroke (CVA) could be 
causally linked.  

The veteran's contention is that his stroke (and the 
residuals thereof) is secondary to his hypertension.  The 
veteran's representative has correctly noted that an April 
2004 VA examiner has opined that the veteran's stroke (CVA) 
is not related to his service connected diabetes.  The 
representative has requested a medical opinion regarding 
whether or not the stroke is related to hypertension.  The 
Board notes that such a medical opinion is not necessary.  
The medical records (specifically outpatient treatment notes 
dated August 2003) already confirm that the veteran has been 
diagnosed with a CVA secondary to hypertension.  However, the 
opinion is irrelevant in regards to the veteran's secondary 
service connection claim because the veteran is not service 
connected for hypertension.  Secondary service connection 
allows disabilities which are proximately due to or the 
result of a service-connected disease or injury to be service 
connected.  38 C.F.R. § 3.310.  Without service connection 
for hypertension, any secondary service claims based on 
service connection for hypertension are rendered moot.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of a stroke (CVA), 
to include as secondary to hypertension must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Special monthly compensation based on Aid and 
Attendance/Housebound

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2006).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

The veteran is currently service connected for diabetes 
mellitus (20 percent rating); degenerative changes, 
metacarpal, left first toe (10 percent rating); and residuals 
of a gunshot wound to the right calf (10 percent rating).  

At the veteran's April 2004 VA examination, he complained of 
the service connected residuals of the gunshot wound to his 
right calf.  However, he stated that the condition does not 
incapacitate him.  In regards to the veteran's diabetes 
mellitus, the examiner noted that it is not very severe.  The 
examiner opined that the veteran's loss of use of his lower 
extremities is not related to his diabetes mellitus or the 
gunshot wound to his right calf.  Instead, his residuals are 
due to peripheral artery disease and his CVA (i.e. 
nonservice-connected conditions).  

The preponderance of the evidence is against a finding that 
the veteran is housebound due to service connected 
disabilities.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for SMC based on based on aid and 
attendance/housebound must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cardiovascular disease, 
to include as secondary to hypertension is denied.

Entitlement to service connection for residuals of a stroke, 
to include as secondary to hypertension is denied.

Entitlement to special monthly compensation based on Aid and 
Attendance/Housebound is denied




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


